Appellant again urges that we erred in holding admissible statements made by him to the officers who arrested him, our conclusion being based on the proposition that said statements were res gestae. Appellant insists that he was under arrest when he made the statements and that for this reason same should have been rejected. On page 52 of his Annotated P. C., Mr. Branch cites numerous cases, beginning with Harrison v. State, 20 Tex.Crim. App. 397, all holding that statements made after a given transaction is ended, but so near or connected therewith as to be res gestae, would be competent evidence, and that it would be immaterial that the accused *Page 338 
was under arrest when he made them. The same rule uniformly obtains. Harrison v. State, 278 S.W. 430; Coburn v. State,225 S.W. 613; White v. State, 278 S.W. 203; Rice v. State,285 S.W. 321. The officers caught appellant in the act of making and coloring whiskey. The statement made by him was not in response to any pressure or threats, but seemed entirely spontaneous. It was in explanation of what he was doing. We have no doubt of the fact that it was res gestae, and that he was under arrest would not make it inadmissible.
The motion for rehearing is overruled.
Overruled.